Citation Nr: 1828062	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service-connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968. The Veteran died in February 2012. His surviving spouse is the appellant.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the Board at an April 2016 Travel Board hearing, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required.

The appellant contends that the Veteran died as a result of ischemic heart disease (IHD), which was caused as a result of exposure to Agent Orange during the Veteran's service in the Republic of Vietnam.

The Veteran's DD-214 indicates that the Veteran served active duty from November 1964 to October 1968. The Veteran also had more than three years of other service prior to November 1964 and a total of four years, six months of active service. The record does not indicate that the Veteran's military personnel records for any time period prior to November 1964 have been associated with the file.

VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2) (2017). Here, having no documentation that such conclusion has been reached regarding the previously mentioned military personnel records, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Invite the appellant to submit more information regarding the Veteran's claimed chemical exposure, to include, if possible, the specific time period of exposure.

2. Undertake appropriate action to conduct additional search(es) for service personnel records of the Veteran not currently of record. Specifically, confirm any active service and obtain personnel records for any period of service prior to November 1964. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file. If the search for these records is negative, such should be documented in the claims file, and the appellant must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e). 

3. Then, readjudicate the claim. If the benefits sought remain denied, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




